                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

DEBORAH A. STEPHEY,

      Plaintiff,
v.                                              Case No.: 8:20-cv-1203-T-AAS

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
_________________________________________/

                                    ORDER

      The Commissioner of Social Security (Commissioner) moves to remand

this case for further action under sentence four of 42 U.S.C. § 405(g). (Doc. 23).

This request is unopposed. (Id. at p. 1).

      Accordingly, the decision of the Commissioner is reversed under

sentence four of 42 U.S.C. § 405(g) and remanded to the Commissioner for

these reasons:

      On remand, the Appeals Council will instruct an administrative
      law judge (ALJ) to take the following actions: (1) update the
      medical evidence; (2) evaluate the opinion evidence in accordance
      with the agency’s revised regulations for evaluating medical
      evidence; (3) offer the plaintiff the opportunity for a new hearing;
      (4) obtain vocational expert testimony, if necessary; and (4) issue
      a new decision

      The Clerk of the Court is directed to enter judgment in favor of the

                                        1
plaintiff and close the file.

      ORDERED in Tampa, Florida on May 6, 2021.




                                  2
